This Court ordered transfer of this appeal because of certain incorrect statements of law contained in the opinion rendered herein by the Appellate Court.
Upon examination of appellant's brief we find that the errors relied upon for reversal involve the refusal of certain tendered instructions, the giving of others, the rejection of certain evidence, and the striking out of portions of appellant's complaint. We also find that the appellant's brief does not contain the complaint, the appellee's motion to strike parts of the complaint, the appellee's answer and counter-claim, nor the objections to the instructions which were given. In order to fully present each of these claimed errors the above portions of the record or parts of same so omitted necessarily should have been concisely set out in appellant's brief. See Rule 2-17, subdivision (e), 1946 Revision, which was in force when this appeal was taken. See also Rule 2-17, 1949 Revision. This court will not search the record in order to reverse.
No questions having been presented the judgment is affirmed.
Gilkison, J., not participating.
NOTE. — Reported in 92 N.E.2d 221.